Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of Lee et al. (US 2019/0,392,908) and Bart et al. (US 2004/0,039,535) do not disclose “A memory device comprising: a memory array including memory cells; a word line driver circuit including a pump circuit configured to generate a voltage target to be applied to a word line of a memory cell of the memory array; a sensor circuit configured to determine a rate at which the pump circuit is activated after the pump circuit output reaches the target voltage and provide an indication of current generated by the pump circuit using the rate after the pump circuit output reaches the voltage target; and a memory controller configured to determine when the indicated pump circuit current is greater than a specified threshold current and communicate a fault indication to an external device in response to the determination” as recited in claim 13 and in similar claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111